DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In specification par [0049] line 3 a “FIG 2a” is recited but there is no Figure labeled 2a.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2016/0056178).
With regard to claim 1, figures 1-2 of Ma discloses a display panel (“display panel”, par [0054]), comprising: a first substrate (“array substrate”, par [0054]) including a display area (“display region”, par [0034]) and a wiring area (“signal input region”, par [0034]), wherein a plurality of active switches (“thin film transistors”, par [0041]) and a plurality of pixel units (“pixel electrode”, par [0041]) are disposed in the display area 
With regard to claim 2, figures 1-2 of Ma discloses the first interface unit (area of 200 connecting with 310a) is disposed by way of single-layer metal (area of 200 connecting with 310a) wiring or dual-layer metal wiring.

With regard to claim 15, figures 1-2 of Ma discloses an edge of the second drive line portion 300 has an active switch array (“thin film transistors”, par [0041]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2016/0056178) in view of Dong et al. (US 2014/0085173) (“Dong”).
With regard to claim 6, Ma does not disclose that the first circuit leads are connected to a drive chip.
However, figure 4 of Dong discloses that the first circuit leads 213 are connected to a drive chip 212.
Therefore, it would have been obvious to one of ordinary skill in the art to form the lead wire of Ma with the gate drive as taught in Huang in order to provide the signals for driving the electronic elements on the panel.  See par [0041] of Dong.

However, figure 3 of Dong discloses that the drive chip 31 is a source drive chip 31.
Therefore, it would have been obvious to one of ordinary skill in the art to form the lead wire of Ma with the source driving chips as taught in Huang in order to provide the signals for driving the electronic elements on the panel.  See par [0040] of Dong.
With regard claim 8, Ma does not disclose that the drive chip is a gate drive chip.
However, figure 4 of Dong discloses that the drive chip 212 is a gate drive chip 212.
Therefore, it would have been obvious to one of ordinary skill in the art to form the lead wire of Ma with the gate drive as taught in Huang in order to provide the signals for driving the electronic elements on the panel.  See par [0041] of Dong.
With regard to claim 19, figures 1-2 of Ma discloses a display device, comprising: a display panel (“display panel”, par [0054]) and comprising: a first substrate (“array substrate”, par [0054]) including a display area (“display region”, par [0034]) and a wiring area (“signal input region”, par [0034]), wherein a plurality of active switches (“thin film transistors”, par [0041]) and a plurality of pixel units (“pixel electrode”, par [0041]) are disposed in the display area (“display region”, par [0034]) of the first substrate (“array substrate”, par [0054]), and the pixel units (“pixel electrode”, par [0041]) are respectively coupled to the active switches (“thin film transistors”, par [0041]); a second substrate (“opposite substrate”, par [0055]) disposed opposite the first substrate (“array substrate”, par [0054]); a first drive line portion 200 disposed in the wiring area (“signal 
Ma does not disclose a control component.  
However, figure 3 of Dong discloses a control component 212.  
Therefore, it would have been obvious to one of ordinary skill in the art to form the lead wire of Ma with the gate drive as taught in Huang in order to provide the signals for driving the electronic elements on the panel.  See par [0041] of Dong.

Allowable Subject Matter
Claims 4-5, 9-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 16 is that Ma (US 2016/0056178) and Dong et al. (US 2014/0085173) (“Dong”) do not disclose the first circuit leads and the second circuit leads are extendingly disposed in a same direction toward an edge of the first substrate; and the first interface unit is electrically coupled to the virtual bit interface unit, so that the first drive line portion and the second drive line portion form parallel circuits; wherein an edge of the second substrate is disposed between the first drive line portion and the first interface unit and disposed between the second drive line portion and the virtual bit interface unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             3/21/2022